 



EXHIBIT 10.1

Home Interiors & Gifts, Inc.
1649 Frankford Road West
Carrollton, Texas 75006

August 9, 2004

Ms. Christi Carter Urschel
4923 Brookview Drive
Dallas, Texas 75220

     
Re:
  Master Book Agreement, among Meredith Corporation (“Meredith”), Home Interiors
& Gifts, Inc. (“HIG”) and Christi Carter Urschel, dated as of August 9, 2004
(the “Book Agreement”)

Dear Christi:

     The purpose of this letter agreement is to confirm certain agreements
between HIG and you relating to the undertakings set forth in the Book
Agreement. Capitalized terms used in this letter agreement, unless otherwise
defined in this letter agreement, shall have the meanings set forth in the Book
Agreement.

     1. HIG has agreed under Article 7 of the Agreement to purchase
approximately 40,000 copies of the Book (the “Purchased Books”), less the number
sold by Meredith pursuant to Article 10 of the Agreement, for a purchase price
of $12.17 per copy of the Book (which shall include cost of dust jackets, shrink
wrap, and a pre-printed barcode with information supplied by Home Interiors).
HIG shall pay you the difference between (i) all Net Receipts generated from the
sale of the Purchased Books, and (ii) the cost of purchasing the Purchased Books
and all direct, out-of-pocket costs associated with marketing, distributing,
warehousing, and selling the Purchased Books. You agree that you will not earn a
royalty on any sales of the Purchased Books. HIG agrees that six months after it
makes its initial purchase of Books from Meredith and every three months
thereafter, it will provide you will an accounting that will include the number
of Books purchased, the number of Books sold, the revenue from Books sold, and
the direct, out-of-pocket costs associated with marketing, distributing,
warehousing, and selling the Books.

     2. HIG shall consult with you prior to setting the price at which the Books
are to be offered for sale, which price may be different than the MSRP. The
price at which the Books are offered for sale from time to time shall be a
matter within the sole discretion of HIG.

     3. You agree that you will give HIG advance notice and approval rights of
any written public communications that refer to HIG in connection with Article 4
of the Book Agreement.

 



--------------------------------------------------------------------------------



 



Ms. Christi Carter Urschel
August 9, 2004
Page 2

     4. You agree that during the term of the Book Agreement you will work with
HIG’s marketing and communications teams to develop concepts for selling the
Book through commercial retailers.

     Please indicate your agreement with these terms by executing this letter
agreement in the space below and returning a signed original to me at your
earliest convenience.

         

  Sincerely,    
 
       

  /s/MICHAEL D. LOHNER    

       

  Michael D. Lohner    

  President and Chief Executive Officer    
 
       
MDL/cll
       
Exhibit 10 1.DOC
       
 
       
AGREED:
       
 
       
/s/CHRISTI CARTER URSCHEL

--------------------------------------------------------------------------------

  Date: January 20, 2005    
Christi Carter Urschel
       

 